EXHIBIT 10.60
 
 

--------------------------------------------------------------------------------


 
 
 
April 24, 2009


American Consumers, Inc.
55 Hannah Way
Rossville, GA  30741


Gentlemen:


This letter agreement amends and clarifies certain terms in that certain
Promissory Note, dated as of April 20, 2009, and the related Business Loan
Agreement, dated as of April 25, 2008, concerning a revolving line of credit in
the maximum amount of $800,000.00 being provided by Gateway Bank & Trust (the
“Lender”) to American Consumers, Inc. doing business as Shop Rite (the
“Borrower”).


Each of the above-referenced documents is hereby modified as follows:


1.
The subparagraph entitled “Indebtedness and Liens” under the main heading
“NEGATIVE COVENANTS” on page 3 of the Business Loan Agreement is hereby modified
to read as follows:



Indebtedness and Liens.  (1) Except for trade debt incurred in the normal course
of business, indebtedness to Lender contemplated by this Agreement and
additional indebtedness incurred to third parties in an aggregate amount not to
exceed $50,000, create, incur or assume indebtedness for borrowed money,
including capital leases, (2) sell, transfer, mortgage, assign, pledge, lease,
grant a security interest in, or encumber any of Borrower's assets (except as
allowed as Permitted Liens), or (3) sell with recourse any of Borrower's
accounts, except to Lender.


2.
The subparagraph entitled “Other Defaults” under the main heading “DEFAULT” on
page 1 of the Promissory Note is hereby modified to read as follows:



Other Defaults.   Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower;
provided, however, that this paragraph shall only apply to any such failure to
comply or perform that would materially, adversely affect Borrower’s financial
condition or properties.


3.
The subparagraph entitled “Adverse Change” under the main heading “DEFAULT” on
page 1 of the Promissory Note is hereby modified to read as follows:



Adverse Change.   A material adverse change occurs in Borrower’s financial
condition.




By execution of this Letter Agreement below, each of the parties hereby agrees
to and accepts the modifications to the terms of the above-referenced Business
Loan Agreement and the related Promissory Note set forth herein, as of this 24th
day of April, 2009.
 

Gateway Bank & Trust       American Consumers, Inc.  
/s/ Shawn Rogers
   
/s/ Paul R. Cook
 
Shawn Rogers
   
Paul R. Cook
 
Sr. Vice President 
   
Chief Financial Officer
 
